Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1, drawn to a communication terminal device; and base station device that performs radio communication with the communication terminal device via a radio beam, wherein a cell configured by the base station device is spatially separated by a plurality of radio beams being served by the base station device, and the base station device shares, between two or more of the plurality of radio beams, a radio resource control (RRC) parameter to be applied to the communication terminal device
Group II, claims 2-6, drawn to a communication terminal device; and a    base    station    device    that    performs    radio    communication    with    the communication terminal device via a radio beam, wherein a cell configured by the base station device is spatially separated by a plurality of radio beams being served by the base station device, and the base station device changes a radio resource control (RRC) parameter to be applied to the communication terminal device from a first RRC parameter for a first radio beam to a second RRC parameter for a second radio beam when the communication terminal device moves from a range of the first radio beam to a range of the second radio beam.
III, claim(s) 7, drawn to a communication terminal device; and a base station device that performs radio communication with the communication terminal device via a radio beam, wherein a cell configured by the base station device is spatially separated by a plurality of radio beams being served by the base station device, and the base station device sets carrier aggregation per radio beam.
Group IV, claim 8, drawn to a communication terminal device; a plurality of base station devices to be radio communicatively connected to the communication terminal device; and a core network that manages communication between the communication terminal device and each of the plurality of base station devices, wherein when a first base station device connected to the communication terminal device requests a second base station device to set a bearer for the communication terminal device, the first base station device notifies the second base station device of information on Quality of Service (QoS), and the second base station device sets the bearer for the communication terminal device based on the notified information on the QoS, the information being obtained from the core network on a PDU session.
Group V, claim 9, drawn to a communication terminal device; a plurality of base station devices to be radio communicatively connected to the communication terminal device; and a core network that manages communication between the communication terminal device and each of the plurality of base station devices, wherein when a first base station device connected to the communication terminal device requests a second base station device to set a bearer for the communication terminal device, the first base station device sets the bearer for the 5 communication terminal device based on Quality of Service (QoS) obtained from the core network on a PDU session, and notifies the second base station device of information on the set bearer.



Group I, II, III, IV and V lack unity of invention because even though the inventions of these groups require the technical feature of a communication terminal device; and a base station device that performs radio communication with the communication terminal device via a radio beam, wherein a cell configured by the base station device is spatially separated by a plurality of radio beams being served by the base station device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Liu (US 2017/0026962).  Liu shows a base station device that performs radio communication with the communication terminal device via a radio beam, wherein a cell configured by the base station device is spatially separated by a plurality of radio beams being served by the base station device ([0053] shows the base station forming substantially simultaneous receive beams spatially separated in a cell of a base station in order to reduce contention)

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411